Motion for reargument and for other relief referred to the court that rendered the decision. Present — Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ. Motion for reargument granted. On reargument, the order of this court dated-May 5, 1947 (ante, p. 817), is vacated, the appellant’s motion is denied, and respondent’s cross motion to dismiss the appeal granted, without costs, and the appeal dismissed, without costs. Present — Hagarty, Acting P. J., Cars-well, Johnston, Nolan and Sneed, JJ. [See post, p. 1023.]